Citation Nr: 1701382	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  12-00 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent, prior to November 17, 2011, and a rating in excess of 20 percent since November 17, 2011 for degenerative joint and disc disease of the thoracolumbar spine with intervertebral disc disease.  

2.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity.  

3.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services

ATTORNEY FOR THE BOARD

A.M. Clark, Counsel

INTRODUCTION

The Veteran served on active duty from January 1996 to April 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

With regard to the increased rating claims for radiculopathy and TDIU, it does not appear that the Veteran ever submitted a timely substantive appeal.  However, these issues were included in an April 2016 supplemental statement of the case and on the VA Form 8 Certification of Appeal.  As VA has taken actions to indicate to the Veteran and his representative that the issues of entitlement to increased ratings for bilateral lower extremity radiculopathy and TDIU are on appeal, and it took no steps to close the appeal, the requirement that there be a substantive appeal is deemed waived. Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently afforded a VA examination to evaluate his spine and radiculopathy in November 2011.  In a February 2012 statement, the Veteran stated that his disability is worse than reflected on his examination.  Recent VA treatment records suggest there has been an increase in his spine and neurological disabilities.  For example, a March 2014 VA treatment record reflects that the Veteran was treated in the emergency room for back spasms resulting in a fall.  In a February 2012 statement, the Veteran reported sudden numbness in his legs that causes him to fall if he does not have his cane or something to grab onto to catch himself.  (At his November 2011 VA examination it was noted that the Veteran did not have muscle spasms of the thoracolumbar spine.)  Accordingly, the evidence reflects a change in his symptomatology since the last VA examination, and the Board finds that the Veteran should be afforded new VA examinations in order to determine the current nature and severity of his service-connected disabilities. Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Additionally, the Veteran claims entitlement to a TDIU.  This claim is inextricably intertwined with his remanded claims.  Therefore, the Board will not issue a decision on this claim at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and severity of the service- connected degenerative joint and disc disease of the thoracolumbar spine with intervertebral disc disease and the service-connected radiculopathy of the right and left lower extremities.  The Veteran's claims file should be provided to the examiner.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any testing deemed necessary should be performed.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.
2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination may impact the determination made.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  


